Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2019

                                     No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                               v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        After we granted Appellants’ first motion for an extension of time to file a reply brief,
Appellants filed a new designation of counsel, a motion to dismiss the appeal for want of
jurisdiction, and in the alternative, a motion for extension of time to file a reply brief.
       Appellants’ motion for extension of time to file the reply brief is GRANTED.
Appellants’ reply brief is due on April 2, 2019. See id. R. 38.6(d).
       Appellants’ motion to dismiss is carried with the appeal.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court